Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(b) as being anticipated by Hitoshi et al. (JP H04-35690).
Regarding claim 1, Hitoshi et al. (hereafter Hitoshi) at annotated fig. 1 as shown below discloses all the elements of an impulse voltage tester comprising: first [A] and second terminals [ground as shown];
a voltage generation circuit [7, 8, 9, 10] to apply an impulse voltage to an electrical device [5, 6] connected between the first and second terminals [A and GND respectively]; and
an oscillation suppression circuit [4, 3, 2] connected in parallel [as shown] with the electrical device between the first terminal and the second terminal, wherein
the oscillation suppression circuit includes a discharge switch [3] and a capacitor [2], the discharge switch has a first electrode [left electrode of 3] connected to the first terminal [A] and a second electrode [right electrode of 3] disposed at a spacing [as shown] from the first electrode, and the discharge switch becomes conductive [inherent to function of 3] when a voltage difference between the first electrode and the second electrode is greater than a discharge voltage corresponding to the spacing, and the capacitor is connected between the second electrode and the second terminal.

    PNG
    media_image1.png
    484
    637
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hitoshi as applied to claim 1 above, and further in view of F. J. Vogel (US 1957306).
Regarding claim 4, Hitoshi discloses all the elements except for a resistor connected in series with the capacitor between the second electrode and the second terminal. F. J. Vogel (hereafter Vogel) in similar environment discloses a resistor [7, fig. 4] connected between the second electrode [21] and the second terminal [ground as shown] to adjust the duration of the surge applied by the surge generator 5. Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to add resistor between the second electrode and the second terminal as taught by Vogel to the tester circuit of Hitoshi, in order to obtain advantages that Vogel has to offer.

Allowable Subject Matter
Claims 2-3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: No prior art has been found that meets the limitations of claim 3 i.e. a controller to control an oscillation suppression circuit, the controller controls a voltage generation circuit to generate an impulse voltage after charging the capacitor to a polarity identical to that of the impulse voltage to set a voltage of the second electrode relative to the second terminal to a reference voltage smaller than the discharge voltage, and a .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARESH PATEL whose telephone number is (571)272-1968.  The examiner can normally be reached on 8:00 am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on 571-272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


/PARESH PATEL/Primary Examiner, Art Unit 2868                                                                                                                                                                                                        



January 15, 2021